Citation Nr: 1603563	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange and asbestos exposure.

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 and May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that the issue of an acquired psychiatric disorder was also remanded previously.  In November 2015, the Appeals Management Center (AMC) granted service connection for Posttraumatic Stress Disorder (PTSD).  This is a full grant of benefits and this issue is not before the Board.

When this case was before the Board in March 2015, it was remanded for further development.  It is now before the Board for further appellate action.


FINDINGS OF FACT

1.  Prostate cancer was not manifest in service or within one year of service, and is not shown to be etiologically related to service. 

2.  Bilateral hearing loss disability is manifested, at worst, by Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A letter dated in May 2008 discussed the evidence necessary to support the Veteran's claims.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates. 

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran submitted documents from Kaiser Permanente.  In the March 2014 remand, the Board stipulated that all relevant records pertaining to the Veteran's claim from Kaiser Permanente should be obtained.  If authorization forms had expired, the Board required that updated authorization form should be obtained.  VA requested that the Veteran submitted an updated authorization and consent form.  The Veteran was provided an opportunity to submit any additional records from Kaiser Permanente or complete an authorization for any records that were relevant.  The Veteran provided an authorization form for treatment records for only July 2015 for Kaiser Permanente and those records were obtained.  The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that VA's duties to assist has been met as the Veteran was provided an opportunity to provide any additional private treatment records or authorization forms to obtain these records.  

The Veteran was afforded VA examinations for prostate cancer and hearing loss.  The Board finds that the examinations were adequate in that the examiners reviewed the history, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The examination reports of record are thorough and consistent with contemporaneous treatment records, and adequately respond to the questions posed in this appeal.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the U.S. Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in his VA examination.

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of the claim on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing, and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Entitlement to service connection for prostate cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for prostate cancer

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military service, prostate cancer will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran claims that he was exposed to Agent Orange because Agent Orange was carried by the wind to the ship he served on.  The Veteran has not claimed that he was on the landmass of Vietnam.  The Veteran also noted that Agent Orange can travel for miles by wind.  VA maintains a list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents." This list includes ships that docked to shore or pier in Vietnam; ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  However, review of this list does not show that the USS Midway is included in any of these groups during the Veteran's time in active service.  An RO research request to the US Navy noted that the US Navy was unable to determine whether or not the Veteran served in Vietnam.  The Veteran had service on the USS Midway which was in the official waters of Vietnam, but the record provided no conclusive proof of in-country service.  As noted above, the Veteran does not claim that he stepped foot in Vietnam.  The Board finds that the evidence, including the Veteran's own testimony, weighs against the finding Veteran stepped foot in Vietnam or was in the inlands waters of Vietnam.  Moreover, the Veteran reports that agent orange can travel by the wind but the evidence does not show that he is competent to opine that he was exposed to agent orange via this method during his service aboard the USS Midway.  For these reasons, presumptive service connection for prostate cancer due to Agent Orange exposure is not warranted.

A June 2009 letter from the Veteran appears to clarify that he is instead claiming that his prostate cancer is due to exposure to asbestos during service.  

Regarding the claim for service connection based upon asbestos exposure, VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See Adjudication Procedure Manual, M-21-1, Part IV, Subpart ii, Chapter 2, Section C.2; see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The aforementioned manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis, i.e., asbestosis, being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.  Prostate cancer is not noted.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or postservice occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

Here, there is no question that the Veteran had a diagnosis of prostate cancer during the appeal period.  The question turns to whether the Veteran was exposed to asbestos during service and, if so, is his prostate cancer related to his military service, to include exposure to asbestos. 

The Board concedes that the Veteran was exposed to asbestos during service.  The Veteran has submitted several articles supporting this contention.  The Veteran reported in a December 2012 statement that he was exposed to asbestos while performing duties such as scraping asbestos from pipes, boilers and decks.  

Two opinions have been provided addressing whether there is a relationship between this exposure and his current diagnosis of prostate cancer.

A letter submitted in January 2015 from a private urologist, Dr. N., noted that the Veteran reported that he worked on a ship for four years.  His duties included chipping, scraping and painting materials with asbestos.  He reported that he slept around asbestos wrapped heating pipes to keep warm.  The urologist noted that the Veteran had recurrent prostate cancer.  He opined that although the urological literature is rather ambiguous, asbestos exposure is as likely as not (50/50 chance) to contribute to cancers such as prostate cancer.

In August 2015, a VA nurse practitioner opined that it was less likely than not that prostate cancer is related to any disease or injury in service, including reported exposure to asbestos.  The examiner reviewed medical literature that discussed a relationship between prostate cancer and asbestos exposure.  One study noted that the etiology of prostate cancer was poorly understood and there was no established occupational risk factors that were found as result of the study.  Another study of a cohort of workers from a crocidolite asbestos mine in Wittenoom, Australia; previous residents of Wittenoom, who were considered to have been exposed to substantial amounts of asbestos from local mining; and other persons occupationally exposed to crocidolite asbestos found a higher-than-average incidence of prostate cancer and the authors of the study noted the source of asbestos was significantly associated with the risk of prostate cancer.  Those exposed to asbestos outside of Wittenoom were at a much higher risk than the other members of the cohort.  The VA nurse practitioner considered the studies and other risk factors for developing prostate cancer, including that he was over 50 years old at the time of diagnosis and his ethnicity.  She also noted that he did not have any respiratory illness such as lung cancer or mesothelioma, both of which carry a higher risk with asbestos exposure and ultimately concluded it was less likely as not that prostate cancer was related to asbestos exposure in service.   

The Board finds most persuasive the opinion of the VA nurse practitioner, who carefully reviewed the record and weighed the medical evidence before ultimately concluding that a diagnosis of asbestosis was not warranted.  In this regard, VA nurse practitioner reviewed the claims file and reviewed medical literature pertaining to etiologies of prostate cancer.  She included summaries of the literature in her report.  The January 2015 private urologist provided an opinion without a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The VA Nurse Practitioner opinion provided a thorough rationale and includes a review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

The Board has considered the Veteran's statements concerning the etiology of his prostate cancer.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the relationship between prostate cancer and asbestos exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of prostate cancer is ultimately far too complex a medical question to lend itself to the opinion of a layperson. 

In short, the Board finds the positive opinion by the Veteran's urologist to be outweighed by the negative evidence which included the reasoned medical opinion by the VA nurse practitioner.  There is otherwise no evidence showing that the Veteran's prostate cancer manifested in service or is related to service.  Thus, regrettably, the preponderance of the evidence is against the claim, and service connection must be denied.  As such, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The appeals are denied.

Entitlement to a compensable evaluation for bilateral hearing loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2015).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the Veteran did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz in either ear.  Therefore, § 4.86 does not apply to either ear. 

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear. The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

The Veteran was afforded a VA Audiology examination in September 2008.  

Hertz
1000
2000
3000
4000
AVG
Right
35
40
40
45
40
Left
30
30
35
40
34

Speech recognition scores were 96 percent in both ears.  The examiner noted that the Veteran had mild sensorineural hearing loss bilaterally.  

In an April 2014 VA treatment record, the Veteran reported that his hearing was worse and that he has to turn his ears toward the other person when talking.

A June 2014 treatment record includes audiogram results as follows:  

Hertz
1000
2000
3000
4000
AVG
Right
30
30
40
45
36
Left
35
35
35
45
38

It notes that speech discrimination was 92 percent on the right and left.  The audiologist noted symptoms such as vibration and imbalance due to spinning vertigo.  His primary care physician prescribed him medication for these symptoms.

A July 2014 VA treatment record noted that the 2014 audiogram possibly may not have been reliable.  Cerumen was removed and discomfort was gone in left ear.

During the November 2014 hearing, the Veteran testified, and the VA treatment records show, that he was being fitted for hearing aids and would shortly begin wearing them.  The Veteran testified that his hearing loss had gotten worse since his last VA examination.  He also noted that he has difficulty hearing his wife and he has to ask people to repeat what they were saying to him, especially on the phone.  He had difficulty hearing in groups and when there is background noise.
The Veteran was afforded a VA examination for hearing loss in August 2015.  

Hertz
1000
2000
3000
4000
AVB
Right
30
30
40
45
36
Left
35
35
40
45
39

Speech discrimination score is 94 percent on the right and 94 on the left.

Having reviewed the record, the Board has concluded that the Veteran's bilateral hearing loss is appropriately evaluated as noncompensably disabling. 

The Board observes that application of the regulation to the findings on all of the audiograms results in a numeric designation of Level I for the right ear and Level I for the left ear.  A noncompensable evaluation is warranted when those values are applied to Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Accordingly, the Board concludes that the current noncompensable evaluation is appropriate.

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the Veteran that the service- connected hearing loss disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization, or otherwise rendered impractical the application of the regular rating schedule standards. Notably, while the Board has observed the Veteran's statement that he has difficulty hearing his wife or others in groups or with background noise, the audiogram findings associated with audiometric testing do not support a compensable evaluation. 

Furthermore, with regard to whether the schedular criteria for hearing loss are adequate in this case, although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran. Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Board acknowledges the Veteran's statements regarding the functional impact of his bilateral hearing loss disability.  See Martinak, supra.  However, the Board has determined that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  The schedular rating criteria adequately contemplate the Veteran's symptomatology, and the record does not show that there is either marked interference with employment or frequent hospitalizations as a result of the disability.  The Veteran has asserted that the disability results in him having to ask people to repeat themselves and reports difficulty hearing including in the presence of background noise, however, marked interference with employment is not asserted or shown.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


